Case 0:20-cv-62265-RKA Document 17 Entered on FLSD Docket 01/15/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  CARLOS BRITO,                                         :    Case No.: 0:20-CV-62265-RKA
  Individually,                                         :
                                                        :
         Plaintiff,                                     :
  v.                                                    :
                                                        :
                                                        :
   ARCP RL PORTFOLIO VI, LLC, et al.,                   :
                                                        :
        Defendants.                                     :
  _______________________________________ /
                                    NOTICE OF SETTLEMENT

         Plaintiff, CARLOS BRITO, and the Defendants, ARCP RL PORTFOLIO VI, LLC, and

  (collectively referred to as the ‘Parties”), and RED LOBSTER HOSPITALITY LLC d//b/a RED

  LOBSTER #0424, hereby notify the Court that a settlement has been reached, by and between the

  Parties. The Parties are in the process of preparing and executing settlement documents, and they

  anticipate filing a Joint Stipulation of Dismissal to properly dispose of this action.

         In view of the Parties settlement, 30 days is requested to fill all necessary motions or

  stipulations with the Court.



  Dated: January 15, 2021                                   Respectfully submitted,

                                                            By:/S/ Camilo F. Ortega
                                                            Camilo F. Ortega, Esq.,
                                                            Florida Bar No.: 75387
                                                            ORTEGA LAW GROUP, P.A.,
                                                            2440 SE FEDERAL HIGHWAY
                                                            SUITE M
                                                            STUART, FLORIDA 34994
                                                            Ph: (786) 452-9709

                                                    1
Case 0:20-cv-62265-RKA Document 17 Entered on FLSD Docket 01/15/2021 Page 2 of 2




                                                    Fax: (772) 617-6201
                                                    E-Mail: camilo@ortegalawgroup.com

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this January 15, 2021, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
  being served this day on all counsel of record identified on the attached Service List via
  transmission of Notices of Electronic Filing generated by CM/ECF.

                                              By: /s/ Camilo F. Ortega, Esq
                                              Camilo F. Ortega

                                       SERVICE LIST
                                 CASE NO.: 0:20-CV-62265-RKA
   Service by CM/ECF                            Service by CM/ECF
   Camilo F. Ortega, Esq.,                      Joyce Ackerbaum Cox, Esq.,
   ORTEGA LAW GROUP, P.A.,                      BAKER & HOSTETLER
   2440 SE Federal Highway, Suite M             200 S Orange Avenue
   Stuart, Florida 34994                        Suite 2300 P.O. Box 112
   Ph: (786) 452-9709                           Orlando, FL 32802-0112
   Fax: (772) 617-6201                          Ph: 407-649-4000
   E-Mail: camilo@ortegalawgroup.com            Fax: 841-0168
   Jason F. Valentin, Esq., Of Counsel          Email: jacox@bakerlaw.com
   Of Counsel Direct Telephone Line             Counsel Defendants
   Ph: (914) 618-2653
   E-Mail: jason@ortegalawgroup.com
   Counsel for the Plaintiff




                                                2
